DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 134-135, 139, 141-142, 145-148, 151-157 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 2/17/2021, and IDS filed 9/23/2020.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims and Examiner’s Amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive due to the amendments to the claims and arguments that such features are not taught in the rejection of record; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Diane Pang on 3/22/2021.

The application has been amended as follows: 
The claims are amended as follows:

139. (Currently Amended) The method of claim 134, wherein when the sharp carrier is partially retracted, the sharp carrier is engaged with at least a portion of each of a plurality of lock arms of the sensor electronics carrier with a plurality of slots on a surface of [[the]]a sheath of the applicator, wherein the plurality of slots is configured to allow the plurality of lock arms to partially deflect outward.  

141. (Currently Amended) The method of claim 139, wherein the plurality of lock arms ing outward [[and]] causes one or more springs disposed in the sharp carrier to partially expand.  

148. (Original) The method of claim 146, wherein the compliance mechanism further comprises a predetermined clearance between a plurality of snap-in arm detents of the plurality of snap-in arms and an aperture ledge of the sensor electronics carrier.



152. (Canceled)

154. (Previously Presented) The method of claim 139, wherein the plurality of slots comprises a sharp carrier slot disposed on the sharp carrier and a sheath slot disposed on [[a]]the sheath of the applicator.  

155. (Previously Presented) The method of claim 142, wherein the one or more springs are biased to advance the sharp carrier in [[a]]the proximal direction.  

Reasons for Allowance
Claims 134-135, 139, 141-142, 145-148, 151, 153-157 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches various inserter systems and techniques, including the closest art being Peterson US 2016/0058474, but does not teach, suggest, or reasonably make obvious the claimed features including applying a force on the applicator to displace advance a sensor electronics carrier and a sharp carrier coupled to a sharp a predetermined distance in a distal direction toward the skin surface; wherein the sharp carrier and the sharp are partially retracted in a proximal direction away from the skin surface for a part of the predetermined distance while the sensor electronics carrier is being advanced in the distal direction, and  wherein the sharp carrier and the sharp are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791